*Per Curiam.

Notice to the endorsee on the third [*329] day of grace, after a demand made of the maker, and his default of payment, is good. Its being earlier than is required, cannot form an objection on the part of the endorser.
Rule refused.(a)

 “ In general it may be said that notice may be given to the endorsers personally, (where that is the proper mode,) on the same day that the dishonor takes place after that event has happened : and by mail of the same day, if that is the proper mode of giving notice.” Story on Bills, 451, § 382. Bussard v. Levering, 6 Wheat. R. 102; Lindenberger v. Beall, id. 104; Shed v. Brett, 1 Pick. 401; Burbridge v. Manners, 3 Campb. 193; Ex parte Maline, 19 Vesey, 216. Chitty on Bills, Ch. 10, 512-514, (8th ed. 1833.) 3 Kent Comm. 104—109, 4th ed.